                  Case 20-51002-BLS                Doc 95      Filed 08/19/21         Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                             Chapter 11

    OLD LC, INC., et al.,1                                             Case No. 19-11791 (BLS)

                                      Debtors.                         Jointly Administered


    Official Committee of Unsecured Creditors of Old                   Adv. No. 20-51002 (BLS)
    LC, Inc., et al., for and on behalf of the estates of
    Old LC, Inc., et al.;
                                                                       Hearing Date: Aug. 19, 2021 at 1:30 p.m. (ET)
                                      Plaintiff,                       Ref. Adv. Docket No. 35
    v.

    Upfront V, LP, Breakwater Credit Opportunities
    Fund, L.P.; Upfront GP V, LLC; Mark Suster;
    Dana Kibler; Gregory Bettinelli; Saif Mansour;
    Aamir Amdani; Eric Beckman; Darrick Geant; and
    Joseph Kaczorowski

    AMENDED NOTICE OF HEARING TIME CHANGE REGARDING ORAL
  ARGUMENT ON MOTION OF UPFRONT V, L.P., UPFRONT GP V, LLC, MARK
   SUSTER, DANA KIBLER AND GREGORY BETTINELLI TO DISMISS FIRST
AMENDED COMPLAINT AND OBJECTION TO CLAIMS AND MOTION TO STRIKE
               PRAYER FOR COMPENSATORY DAMAGES


                  PLEASE TAKE NOTICE that the hearing with respect to oral argument on the

Motion of Upfront V, L.P., Upfront GP V, LLC, Mark Suster, Dana Kibler and Gregory Bettinelli

to Dismiss First Amended Complaint and Objection to Claims and Motion to Strike Prayer For

Compensatory Damages [Adv. Docket No. 35] (the “Motion to Dismiss”) previously scheduled

for August 19, 2021, at 1:00 p.m. (Prevailing Eastern Time) has been rescheduled by the Court



1
   The Debtors are the following four entities (the last four digits of their respective taxpayer identification numbers,
if any, follow in parentheses): Old LC, Inc. (7119), Old LC Holdings, Inc., Old LCF, Inc. and Old LC Parent, Inc.
The Debtors’ noticing address in these Chapter 11 cases is 3401 Pasadena Ave, Los Angeles, CA 90031.



DOCS_DE:235386.3 88964/001
                 Case 20-51002-BLS    Doc 95      Filed 08/19/21   Page 2 of 4




to August 19, 2021, at 1:30 p.m. (Prevailing Eastern Time) via Zoom videoconference before

the Honorable Brendan L. Shannon, United States Bankruptcy Court Judge, at the United States

Bankruptcy Court for the District of Delaware, 824 North Market Street, Sixth Floor, Courtroom

No. 1, Wilmington, Delaware 19801.

 Dated: August 19, 2021                   PACHULSKI STANG ZIEHL & JONES LLP

                                          /s/ Colin R. Robinson
                                         Dean A. Ziehl (NY Bar No. 4133971)
                                         James K.T. Hunter (CA Bar No. 73369)
                                         Colin R. Robinson (DE Bar No. 5524)
                                         919 North Market Street, 17th Floor
                                         P.O. Box. 8705
                                         Wilmington, Delaware 19899-8705 (Courier 19801)
                                         Telephone: (302) 652-4100
                                         Facsimile:     (302) 652-4400
                                         E-mail:        dziehl@pszjlaw.com
                                                        jhunter@pszjlaw.com
                                                        crobinson@pszjlaw.com


                                         Counsel to the Upfront Defendants




DOCS_DE:235386.3 88964/001                    2
                 Case 20-51002-BLS      Doc 95     Filed 08/19/21     Page 3 of 4




                                CERTIFICATE OF SERVICE

               I, Colin R. Robinson, hereby certify that on the 19th day of August, 2021, I caused
a copy of the following to be served on the parties on the attached service list in the manner
indicated.

  AMENDED NOTICE OF HEARING TIME CHANGE REGARDING ORAL ARGUMENT
   ON MOTION OF UPFRONT V, L.P., UPFRONT GP V, LLC, MARK SUSTER, DANA
  KIBLER AND GREGORY BETTINELLI TO DISMISS FIRST AMENDED COMPLAINT
       AND OBJECTION TO CLAIMS AND MOTION TO STRIKE PRAYER FOR
                       COMPENSATORY DAMAGES

 Dated: August 19, 2021

                                              /s/ Colin R. Robinson
                                             Colin R. Robinson (DE Bar No. 5524)




DOCS_DE:235386.3 88964/001
                 Case 20-51002-BLS    Doc 95   Filed 08/19/21   Page 4 of 4




OLD LC (LOOT CRATE)                             Wilmington, DE 19801
ADV SERVICE LIST                                Email: jody.barillare@morganlewis.com
DOCUMENT NO. 232559
09 - ELECTRONIC (EMAIL)                         ELECTRONIC MAIL
                                                (Counsel to Breakwater Credit Opportunities
                                                Fund, L.P., et al.)
ELECTRONIC MAIL                                 P. Sabin Willett
(Counsel to Official Committee of               MORGAN, LEWIS & BOCKIUS LLP
Unsecured Creditors)                            One Federal Street
Morris James LLP                                Boston, MA 02110
Jeffrey R. Waxman                               Email: sabin.willett@morganlewis.com
Eric J. Monzo                                   ELECTRONIC MAIL
Bryan M. Keilson                                (Counsel to Breakwater Credit Opportunities
500 Delaware Ave., Suite 1500                   Fund, L.P., et al.)
Wilmington, DE 19801                            Shannon B. Wolf
Email: jwaxman@morrisjames.com;                 MORGAN LEWIS & BOCKIUS LLP
emonzo@morrisjames.com;                         One State Street
bkeilson@morrisjames.com                        Hartford, CT 06103-3178
                                                Email: shannon.wolf@morganlewis.com
ELECTRONIC MAIL
(Counsel to Official Committee of
Unsecured Creditors)
Joel B. Bailey, Esquire
Joshua L. Hedrick, Esquire
HEDRICK KRING, PLLC
1700 Pacific Avenue, Suite 4650
Dallas, TX 75201
Email: Josh@HedrickKring.com;
Joel@HedrickKring.com

ELECTRONIC MAIL
(Counsel to Official Committee Of
Unsecured Creditors )
Samuel M. Stricklin, Esquire
STRICKLIN LAW FIRM, P.C.
Palisade Central II
2435 North Central Expressway, Suite 1200
Richardson, TX 75080
Email: Sam.stricklin@stricklaw.pro

ELECTRONIC MAIL
(Counsel to Breakwater Credit Opportunities
Fund, L.P., et al.)
Jody C. Barillare
MORGAN, LEWIS & BOCKIUS LLP
1201 N. Market Street, Suite 2201



DOCS_DE:232559.1 88964/002
